Case: 1:19-cv-08377 Document #: 33 Filed: 11/23/20 Page 1 of 1 PagelD #:147

IN THE UNTIED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLNOIS

GILBERTO CARMONA,
Plaintiff,
Vv.

T&L PRODUCE, INC. d/b/a
ROINS FOOD DISTRIBUTION,
BELLISSIMO DISTRIBUTION,
LLC. D/B/A GRECO &

SONS and GEORGE TSEKOS,

Defendants.

EASTERN DIVISION
}
)
)
)
) No. No. 19 CV 08377
)
) Honorable Manish S. Shah
)
) Honorable Sunil R. Harjani,
) Magistrate Judge
)
)
)

STIPULATION TO DISMISS

Plaintiff, Gilberto Carmona, and defendants, T&L Produce, Inc. d/b/a Roins Distribution,
Bellissimo Distribution, LLC. d/b/a Greco & Sons, and George Tsekos, by and through their
respective counsels, jointly stipulate to the dismissal of this action, with prejudice, each party

having borne their own costs and expenses.

/ s Patrick J. Gorman

Dennis R. Favaro
dfavaro@favarogorman.com
Patrick J. Gorman
peormaniaifavarogorman.com
Favaro & Gorman, Ltd.

835 Sterling Avenue

Suite 100

Palatine, Illinois 60067

(847) 934-0060

/s Kevin William Frey
Kevin William Frey
kfrey@lanermuchin.com
Laner Muchin, Ltd.
515 North State Street
Suite 2800

Chicago, Illinois 60654
(312) 467-9800

/s Rachel L. Schaller

Andrew Sean Murphy

amurphy@tafilaw.com
Rachel L. Schaller

rschatler(@taftlaw.com
Taft Stettinius & Hollister
111 East Wacker Drive
Suite 2800

Chicago, Illinois 60601
(312) 836-4145
